COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00502-CR


April Nicole Harps                      §    From Criminal District Court No. 3

                                        §    of Tarrant County (1296834D)

v.                                      §    December 13, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00502-CR


APRIL NICOLE HARPS                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

      On September 25, 2012, as part of a plea-bargain agreement, Appellant

April Nicole Harps pled guilty to criminal mischief, and the trial court sentenced

her to six months’ confinement in a state-jail facility. Also on September 25,

2012, the trial court certified that this is a plea-bargain case and that Appellant

has no right of appeal.



      1
       See Tex. R. App. P. 47.4.
        Despite the trial court’s certification, Appellant filed a pro se notice of

appeal on October 10, 2012.        On October 24, 2012, we notified Appellant’s

counsel and Appellant that the trial court’s certification indicating that Appellant

had no right of appeal had been filed in this court and that this appeal could be

dismissed unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal on or before November 5,

2012.    See Tex. R. App. P. 25.2(d), 44.3.        To date, we have received no

response.

        Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). The trial court’s certification shows that Appellant did not obtain

the trial court’s permission to appeal, and Appellant does not challenge a pretrial

ruling on a written motion or the validity of her waiver of the right to appeal such a

motion, which the record shows she made as part of the plea-bargain agreement.

Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




                                          2